DETAILED ACTION
“Die Lubricant Rotating Spray Tray Device”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
the “upper/lower spray tray rotators” in clm. 1 are each interpreted as circular empty tubes (¶0027 and ¶0029).
the “upper/lower transmission mechanisms” in clm. 1 are each interpreted as a pinion and a large gear (¶0028 and ¶0030).
the “upper/lower rotation driving mechanisms” in clm. 1 are each interpreted to be at least a servo motor and coupling (¶0028 and ¶0030).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a complex die lubricant rotating spray tray device comprising upper and lower sets of: nozzles, spray tray rotators, rotation driving mechanisms, transmission mechanisms, connecting sleeve bodies, nozzle connecting pipes, air pipe joints, and lubricant pipe joints; all of these components are arranged on a spray tray main frame, and the claim limitations define the interconnection between these components with a high degree of specificity.
The closest prior art of record identified by the office includes:
Rossbach (US 2018/0200740) discloses a lubrication spray apparatus (10/18) configured to spray lubricant toward an upper die (22) and a lower die (21) of a forming machine (fig. 1). The apparatus includes nozzles (30, fig. 6-7); each nozzle (30) is attached to a first end of a lubricant pipe (45) and a first end of a compressed air pipe (46; ¶0075); second ends of these pipes (45/46) are attached to a spray head foot (50, fig. 6).
Kitamura (US 2019/0193309) discloses a lubrication spray apparatus (Y, fig. 19) configured to spray lubricant toward an upper punch (4) and a lower die (6, fig. 6; ¶0041). The apparatus (Y) includes an upper nozzle (Y1); a lower nozzle (Y2); and a main frame (Y4); lubricant and compressed air are fed to the upper and lower nozzles (Y1/Y2) through a conventional lubricant feeding device (¶0047). 
Markus (US 2017/0304850), Vidusek (US 5,065,945), Reuki (US 6,192,968), all disclose nozzles with multiple outlets, capable of supplying lubricant to dies of a forging machine. 
None of the prior art of record teaches or suggests at least the claim 1 limitations:
the upper spray tray rotator is a circular empty tube, the outer side of the upper nozzle is fixedly connected with the inner wall of the upper spray tray rotator, and the upper nozzle is capable of rotating with the upper spray tray rotator; 
the lower end of the upper nozzle is connected with one or more upper connecting sleeve bodies fixedly arranged at the upper part of the spray tray main frame, one end of each upper connecting sleeve body is connected with the lower end of the upper nozzle, and the other end of the upper connecting sleeve body is connected with the upper nozzle connecting pipe;
the upper transmission mechanism is connected with a rotating shaft of the upper rotation driving mechanism and the upper spray tray rotator, the upper rotation driving mechanism drives the upper spray tray rotator to rotate by virtue of the upper transmission mechanism, and the upper spray tray rotator and the upper nozzle rotate relative to the upper connecting sleeve bodies;
the lower spray tray rotator is a circular empty tube, the outer side of the lower nozzle is fixedly connected with the inner wall of the lower spray tray rotator, and the lower nozzle is capable of rotating with the lower spray tray rotator; 
the upper end of the lower nozzle is connected with one or more upper connecting sleeve bodies fixedly arranged at the lower part of the spray tray main frame, one end of each lower connecting sleeve body is connected with the upper end of the lower nozzle, and the other end of the lower connecting sleeve body is connected with the lower nozzle connecting pipe; and
he lower transmission mechanism is connected with a rotating shaft of the lower rotation driving mechanism and the lower spray tray rotator, the lower rotation driving mechanism drives the lower spray tray rotator to rotate by virtue of the lower transmission mechanism, and the lower spray tray rotator and the lower nozzle rotate relative to the lower connecting sleeve bodies.
This patentable distinction of the instant invention over the prior art of record results in a die lubricant rotating spray tray apparatus that provides lubricant to the working surfaces of both upper and lower dies uniformly and automatically (Specification: ¶0036).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725